CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (“Agreement”), dated March 12, 2008, is made by and between Gerald Gaspersof Gaspers Electric (“Consultant”), and ECO2 Plastics, Inc., a Delaware corporation (“Company”).Collectively referred to herein as the “Parties.” WHEREAS, Consultant has extensive background in the area of electrical installation and maintenance; WHEREAS, Consultant desires to be engaged by Company to provide consulting services to Company subject to the conditions set forth herein; WHEREAS, Company is a publicly held corporation with its common stock shares trading on the Over the Counter Bulletin Board under the ticker symbol ECOO and desires to further develop its business process; and WHEREAS, Company desires to engage Consultant to provide the Services, as defined below, in his area of knowledge and expertise on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration for those services, Consultant provides to Company, the Parties agree as follows: 1.Services of Consultant Consultant agrees to perform for Company the Services defined below during the term of this Agreement, upon such terms and to the extent the Parties agree from time to time.The nature of the Services to be provided shall include, but are not limited to: (i) electrical services, installations and repairs at the Company’s Riverbank, CA plant; and (ii) any other services as mutually agreed upon by the Parties (collectively referred to herein as the “Services”). 2.Consideration (a)Consideration for Services Company agrees to pay Consultant, as Consultant’s fee and as consideration for the
